CONCURRING OPINION
BlaNd, Judge:
I can concur, not only in the result arrived at by the decision of the majority, but in all of the language used, except such language as is used in connection with the modification of our holding in the State Forwarding & Shipping Oo. case.
As I understand the decision of the majority, it holds that since the processing of Exhibit No. 1 (held not to be a manufacture of leather) was done after the cutting into form and not before such cutting, it is, for that reason, not leather cut to form, and that this is the only reason it is not leather cut to form.
The processing consisted of embossing and elaborately decorating the leather with various shades and colors, so as to dedicate it to a particular class or kind of article which is used for the manufacture of cigarette cases, cardcases, bill folds, pocketbooks or envelope purses, and other small “fancy leather goods” articles. I agree that this takes it out of the cut-to-form leather paragraph and that it still is not a manufacture of leather; but, according to my views, it would have the same status if the same processing of the leather had taken place prior to cutting, if the processing was done as a part of the advancement of the leather toward its ultimate dedicated use. When so processed it ceases to be the kind of leather which, when cut to form, was within the contemplation of the legislature in the enactment of paragraph 1606.
If the opinion of the court had indicated that the processing it has described, if done before cutting, would have the same effect that it has when done after cutting, I would heartily concur in both result and language. It seems to me the court’s opinion, as it stands, is an invitation for the importer of leather specially processed for the making of a given article to refrain from cutting same until after importation. If the uncut leather is imported after having been elaborately processed and advanced toward making a given article or class of articles, it should not be classified under paragraph 1606 any more than if the special processing had been done after cutting. It might be suggested that the opinion of the court leaves this an open question. I wish this were true. The language used seems to make the test depend upon the time when the leather was cut. This is the natural inference to be drawn from the opinion, and I regard that as unfortunate.